DETAILED ACTION
A new examiner has inherited this case. 
The Examiner attempted to contact the Applicant’s Representative, Jennifer Kisko, and left a message 7/12/2022 to fix the objection and rejection below. After 2 business days, the Examiner mailed this Nonfinal. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Because no art was used to break unity, the Examiner withdraws the restriction requirement. 
The Election of Species Requirement is also withdrawn as the claims are free of the prior art.
All claims have been examined on the merits. 
Current Status of 17/258,626
This Office Action is responsive to the amended claims of 05/11/2022, and applicant’s response of 05/11/2022. 
Claims 1 and 3 are currently amended. Claims 2, 4, and 6 are canceled. Claims 5 and 7-12 were previously withdrawn, but now will be examined. 
Claims 1, 3, 5, and 7-12 have been examined on the merits. 
Priority
This application is a 371 of PCT/US19/40844, filed 07/08/2019, which claims priority to US provisional application 62/695,496, filed 07/09/2018. 
The claims find support from US provisional application 62/695,496, and therefore 07/09/2018 is the effectively filed date. 
Information Disclosure Statement
No information disclosure statements have been filed. 
Response to Arguments
The Examiner acknowledges receipt of Applicant’s claim amendments and Reply of 05/11/2022. 
The Examiner has reviewed the claim amendments and Reply of 05/11/2022. 
Applicants removed cyano from R1 in claims 1, 3, and 5. Applicants canceled claims 2, 4, and 6. 
The obviousness rejection against claims 1-4 as being unpatentable over VOGT (US 2016/0264560, as referenced in PTO-892 page 1 line A) (pages 6-8 of previous Office Action) is withdrawn. Applicants deleted “cyano” from R1 in claims 1, 3, and 5 thereby rendering moot the obviousness rejection. 
The 112-enablement rejection for claim 1 is now rendered moot because of applicant’s amended claim 1 striking “comprising” and inserting -- of -- . 
Response to Amendments 
Specification
The title is objected to for containing the word “improved”. See MPEP 606.  
The following title is suggested: “Compound for MYC inhibition”. 
Claim Objections
Claim 5 is objected to for the phrase “effective amount of a composition comprising formula (I) or a pharmaceutical composition comprising formula (I)” (see lines 3-4 of claim 5).  This phrase is objected to as it contains a redundancy (said compound being used to treat cancer implies the composition comprising the compound is “pharmaceutical” in nature).  Please revise to -- effective amount of a pharmaceutical composition comprising formula (I) [INSERT ILLUSTRATION] and pharmaceutically acceptable excipients to a subject in need thereof -- .  That amendment would have support in claims 3 and 5.
Claims 10-12 are similarly objected to as these claims refer back to objected claim 5 but do not remedy the rationale underpinning the objection against claim 5.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 as drafted has the phrase “one or more known antitumor drugs (antineoplastic drugs)” and the phrase “immunoregulators (or immunomodulators)”.
These limitations render the metes and bounds of claim 12 undefined and thus claim 12 is indefinite. As drafted, the reader is unsure if the parenthetical phrases contain exemplary limitations or required alternatives to the preceding phrase. 
The previous Examiner did not reject claim 12 for the parenthesis in the last Office Action. The current Examiner is now making this rejection of record to move this case closer to allowance. 
To render this rejection moot, Applicants should strike the parenthesis and either strike “antitumor” or “antineoplastic” since these are really the same things.  Furthermore, Applicants should strike either “immunoregulators” or “immunomodulators” since these are really the same things.
This rejection makes this a second Non-Final as the rejection should have been made in the last Office Action but is being made now.
Conclusion 
Claims 5 and 10-11 are objected to for a redundant phrase in Claim 5 (see “Claim Objections” section, above).
Claim 12 is not presently allowable as written.
Claims 1, 3, and 7-9 are allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of formula (I) of claim 1.  
The reference JACOB (Jacob et al., “Synthetic molecules for disruption of the MYC protein-protein interface”, Bioorganic and Medicinal Chemistry, pages 4234-4239, July 11, 2018), as referenced on PTO-892 page 1 line U, discloses compound 5g, wherein X is CH, R1 is thiazolyl, R2 is 2-furanyl, and R3 is p-C6H4-CONH2 of formula (I) of instant claim 1 (page 4235). 
However, JACOB is a close art reference not a prior art reference since JACOB was published July 11, 2018. JACOB’s publication date is after the effective filing date of July 9, 2018. 
An art search for the genus compound of formula (I) of base claim 1 did not retrieve applicable prior art. See “SEARCH 6” (Examiner-conducted search using Registry, and HCaplus databases of STN) and “SEARCH 7” (Expert-conducted search) in enclosed search notes.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” and “SEARCH 7” STN search results did not retrieve any double patent references.
Furthermore, a review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve any double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/Examiner, Art Unit 1625                                                                                                                                                                                                        

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625